Citation Nr: 0111745	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to October 
1966.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In April 2001, prior to the promulgation of a decision in the 
appeal, the Board received specific written notification from 
the veteran that he was withdrawing his appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the veteran 
have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b) and (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).

In April 2001, prior to the promulgation of a decision in the 
appeal, the Board received specific written notification from 
the veteran that he was withdrawing his appeal to the Board.  
Accordingly, the sole issue before the Board at this time is 
dismissed.


ORDER

The appeal is dismissed.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

